UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21681 Guggenheim Enhanced Equity Income Fund (Exact name of registrant as specified in charter) 2455 Corporate West DriveLisle, IL60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code: (630) 505-3700 Date of fiscal year end: December 31 Date of reporting period: July 1, 2012 - September 30, 2012 Item 1.Schedule of Investments. Attached hereto. GPM Guggenheim Enhanced Equity Income Fund Portfolio of Investments September 30, 2012 (unaudited) Number of Shares Description Value Long-Term Investments - 138.2% Exchange Traded Funds (a) - 138.2% Health Care Select Sector SPDR Industrial Select Sector SPDR iShares Dow Jones US Real Estate Index iShares Russell 2000 Index SPDR S&P rust SPDR S&P MidCap rust SPDR S&P Retail ETF Utilities Select Sector SPDR (Cost $252,494,466) Short-Term Investment - 0.4% Money Market Fund - 0.4% Dreyfus Treasury Prime Cash Management Institutional Shares (Cost $774,444) Total Investments - 138.6% (Cost $253,268,910) Other Assets in excess of Liabilities - 0.1% Total Value of Options Written - (0.7%) (Premiums received $2,760,681) Borrowings - (38.0% of Net Assets or 27.4% of Total Investments) Net Assets- 100.0% Contracts (100 shares per contract) Options Written Expiration Month Exercise Price Value Call Options Written (b) - (0.7%) Health Care Select Sector SPDR October 2012 Industrial Select Sector SPDR October 2012 iShares Dow Jones US Real Estate Index October 2012 iShares Russell 2000 Index October 2012 SPDR S&P rust October 2012 SPDR S&P MidCap rust October 2012 SPDR S&P Retail ETF October 2012 Utilities Select Sector SPDR October 2012 Total Value of Options Written - (0.7%) (Premiums received $2,760,681) S&P - Standard & Poor's (a) All of these securities represent cover for outstanding options written.All of these securities have been physically segregated as collateral for borrowings outstanding. (b) Non-income producing security. See previously submitted notes to financial statements for the period ended June 30, 2012. Country Allocation* United States 100.0% * Subject to change daily.Based on total investments. At September 30, 2012, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments $ Readily marketable securities listed on an exchange are valued at the last reported sale price on the primary exchange or in the principal over-the-counter (“OTC”) market on which they are traded, as of the close of regular trading on the New York Stock Exchange on the day the securities are being valued. Equity securities for which there are no transactions on a given day are valued at the mean of the closing bid and asked prices. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. Debt securities are valued at the bid price for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. Equity index options are valued at the mean between the last available bid and ask prices on the primary exchange on which they are traded. Short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost, which approximates market value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value”.Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination should be based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in less active markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. Money Market Funds are valued at net asset value. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs as described above. The Fund did not have any Level 2 or Level 3 securities during the period ended September 30, 2012. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of September 30, 2012: Description Level 1 Level 2 Level 3 Total Valuations (in $000s) Assets: Exchange Traded Funds $ $
